Wells, J.
The lessee of the sewing machine had a right of possession until demand of return by the owner; but she had no right of property which she could transfer, and no authority by which she could confer any right of property upon another. She could not, therefore, give the defendant a lien upon the property for its carriage for her convenience and at her request alone.
The defendant not having a lien upon the property as against the owner, his possession became wrongful when he refused to surrender it to the plaintiff on demand therefor. ■

Judgment on the verdict for the plaintiff.